Opinion delivered February 7, 1874, by
Paxson, J.
The points involved in this case have been before us so often that they are becoming familiar. We do not see wherein it differs from Smedly v. Irvin, 1 P. F. S. 445, unless, as we alleged at the argument, it is affected by section 8, art. 16, of the new constitution, which provides, that “municipal and other corporations, and individuals, invested with the privilege of taking private property for public use, shall make just compensation for property taken, injured or destroyéd, by the construction or enlargement of their works, highways, or improvements, which compensation shall be paid or secured before such taking,” &c.
It is unnecessary to discuss this clause of thé constitution, for the reason that the act of 15th March, 1873, entitled “An act to open, grade, and pave Stiles street, from Broad street to Thirteenth street, in the Twentieth ward of the city of Philadelphia,” was passed before the adoption of the' present constitution, and the land of the complainant was taken by force and virtue of said act at the time of its passage.
The motion to continue the injunction is denied.